 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10
11 Sung Choi                                          )    2:19-cv-02747-RSWL-PJWx
                                                      )
12                                  Plaintiff,        )
                                                      )    ORDER DISMISSING CASE
13           v.                                       )
                                                      )
14 Capricorn Realty, Inc., et al.                     )
                                                      )
15                                  Defendant.        )
16           On July 12, 2019, the Court ordered counsel to Show Cause why this action should not
17 be dismissed for failure to file the proof of service of summons and complaint. To date, counsel
18 has not complied with this order.
19           Accordingly, good cause appearing therefore, the Court hereby DISMISSES this action
20 for failure to prosecute and failure to obey an order of this Court. The Clerk of the Court is
21 directed to close the file.
22           IT IS SO ORDERED.
23 Dated: July 18, 2019                           s/ RONALD S.W. LEW
                                                  HONORABLE RONALD S. W. LEW
24                                                U.S. District Judge
25
26
27
28
                                                     1
